 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       DENNIS CAPPS,                                             Case No. 1:20-cv-00766-AWI-SAB-HC

12                        Petitioner,                              ORDER DIRECTING CLERK OF COURT
                                                                   TO SEND PETITIONER A COPY OF
13               v.                                                RESPONDENT’S MOTION TO DISMISS
                                                                   (ECF No. 10)
14       CIOLLI,
                                                                   ORDER SETTING BRIEFING SCHEDULE
15                        Respondent.
16

17              Petitioner is a federal prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2241.

19              On October 13, 2020, Respondent filed a motion to dismiss the petition. (ECF No. 10).

20 On March 25, 2021, the issued findings and recommendation, noting therein that “[t]o date, no

21 opposition has been filed, and the time for doing so has passed.” (ECF No.11 at 2).1 On April

22 12, 2021, the Court received Petitioner’s objections, in which Petitioner states that he never

23 received Respondent’s motion to dismiss. (ECF No. 12 at 2).

24              A review of the docket reflects that Respondent did not file a certificate of service along

25 with the motion to dismiss.

26 ///
27 ///

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1          Accordingly, the Court HEREBY ORDERS that:

 2     1. The Clerk of Court is DIRECTED to send Petitioner a copy of Respondent’s motion to

 3          dismiss (ECF No. 10);

 4     2. Within twenty-one (21) days of the date of service of this order, Petitioner SHALL FILE

 5          an opposition or statement that he relies on the arguments set forth in his objections (ECF

 6          No. 12) as an opposition; and

 7     3. Any reply to an opposition to the motion to dismiss shall be filed within seven (7) days

 8          after the opposition or statement of reliance on the objections is served.

 9
     IT IS SO ORDERED.
10

11 Dated:     May 7, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
